ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-338, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), ANTHONY M. MAGNOTTI of STATEN ISLAND, NEW YORK, who was admitted to the bar of this State in 1991, and who has been temporarily suspended from the practice of law since February 19, 2003, should be disbarred based on respondent’s guilty plea to one count of second-degree grand larceny, in violation of New York Penal Law § 155.10-1, one count of practice of law by a disbarred or suspended attorney, in violation of New York Judiciary Law § 186, and one count of first-degree scheme to defraud, in violation of New York Penal Law § 190.65-1 (a), which conduct in New Jersey constitutes a violation of RPC 8.4(c) (commission of a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer) and In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And ANTHONY M. MAGNOTTI having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ANTHONY M. MAGNOTTI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ANTHONY M. MAGNOTTI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*390ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.